DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending in the application. Amended claims 13, 17, and 18 have been noted. The amendment filed 12/29/21 has been entered and carefully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-17, 19-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (US 2011/0039420) in view of Inoue et al (US 2014/0209022).
Nakao discloses an apparatus 10 and method for organic film deposition [0066] comprising: an organic reactant 15; a reaction space 11 configured to accommodate a substrate S [0017] and in selective fluid communication with reactant 15; and a heater 13 configured to maintain the substrate S at a temperature B that is lower than the vaporization temperature of the organic reactant 15 [0063]; [0072]. The reactant 15 is transported to the substrate S (Fig. 5) and deposits an organic film on the substrate S using ALD (Fig. 6; [0060]-[0066]). The organic reactants 15 and 18 may be oxydianiline (ODA) and PMDA to form a polyimide film [0070]. The temperature B may be 200°C [0035].
Nakao does not explicitly disclose a vessel configured to vaporize organic reactant 15 or a control system configured to maintain the reactant in the vessel at or above a temperature A, and temperature B being 5°C to 50°C lower than temperature A. 
Inoue discloses an apparatus 100 for forming a polyimide film using reactants ODA and PMDA [0025] wherein the apparatus comprises a vessel 3 configured for vaporizing an organic reactant to form a reactant vapor [0026] and a control system 5 configured to control heater 31 to maintain the reactant in the vessel 3 at or above a vaporization temperature of the reactant (e.g. temperature A of about 250°C) [0027]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the vessel 3 and control system 5 of Inoue to vaporize the organic reactant 15 of Nakao since it was a suitable means to supply PMDA vapor to a chamber for deposition of polyimide films and to configure the control system 5 of Inoue to control the operations of Nakao, including the vaporization temperature A, substrate temperature B, and transporting the reactant to the substrate, since the control system may store program instructions for the operations of the apparatus.
Regarding Claims 1, 6, 9, 22, and 23, Nakao discloses substrate temperature B of about 200°C [0035] and Inoue discloses that the vaporization temperature A for PMDA may be 250°C [0027]. Thus, Nakao suggests a substrate temperature B about 50°C lower than a typical vaporization temperature for reactant PMDA as evidenced by Inoue. Further, 523.15 K (250°C) / 473.15 K (200°C) is about 1.1 and thus is within the claimed ratio.
	Regarding Claims 2-5, 15, 17, 20, 21, Nakao discloses that the organic film is a polymer, polyimide, and the organic reactant is PMDA [0070]. Inoue discloses that PMDA is a solid at room temperature and atmospheric pressure and is contained in the vessel [0027]. 
Regarding Claims 7 and 28, Nakao discloses that chamber 11 is heated to or above a vaporization temperature of the reactants to avoid unwanted deposition [0067] 
Regarding Claims 8, 16, 24, and 26, Nakao discloses transporting a second reactant vapor alternately with the first reactant vapor in a sequential deposition process (e.g. atomic layer deposition) and to remove excess reactant vapors and by product between supplies of first and second reactants, and repeating the steps (Fig. 6; [0064]-[0065]). It would have been obvious to configure the control system 5 of Inoue to control these steps since the CPU may store a program for controlling the sequence of operations for the apparatus.
Regarding Claims 10-13, the heater 13 of Nakao and heater 13, pressure control unit (Abstract), and control system 5 of Inoue are structurally capable of performing the claimed temperature and pressure ranges claimed.
Regarding Claim 14, Inoue discloses that PMDA is typically vaporized in a vaporizer 200 at a temperature of 250°C [0027] and thus the substrate temperature B of 200°C disclosed in Nakao [0035] would be lower than a typical vaporization temperature.
Regarding Claim 19, Nakao discloses forming a polyamic acid film using ODA and PMDA and then converting the polyamic acid to polyimide [0070]-[0071] (Fig. 6).
Regarding Claim 25, Nakao discloses that the second reactant is a diamine, such as ODA [0070]-[0071].
Thus, claims 1-17, 19-26, and 28 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Nakao and Inoue.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (US 2011/0039420) in view of Inoue et al (US 2014/0209022) as applied above and further in view of Sugita et al (US 2015/0087158).
Nakao and Inoue do not disclose that the control system is specifically configured to maintain temperature B at a temperature within the claimed ranges or about 10°C to about 30°C lower than temperature A.
Sugita discloses depositing a polymer film by reaction of PMDA with a diamine, such as ODA wherein the vaporization temperature of the PMDA vessel may be 200-260°C [0042], the vaporization temperature of the ODA vessel may be 130-220°C, and the substrate temperature may be 20-450°C, preferably 130-200°C [0068]. Note that either the PMDA or the ODA may be considered the “organic reactant” for reference to temperature A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use any suitable substrate temperature in the process of Nakao known to be capable of polyimide deposition from PMDA and ODA precursors as suggested by Sugita as well as typical vaporization temperatures for the precursors and to program a control system having a CPU to implement the process steps as suggested by Inoue.
Thus, claims 10-12 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Nakao, Inoue, and Sugita.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (US 2011/0039420) in view of Inoue et al (US 2014/0209022) as applied above and further in view of Kumagai et al (US 2015/0064931).

Kumagai discloses forming an organic film on a substrate, wherein a polyurea film is formed using a diamine alternatively to using PMDA with a diamine to form a polyimide film [0028]-[0029]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of Nakao to form a polyurea film as suggested by Kumagai since it was a suitable alternative to forming polyimide films using PMDA and diamines. 
Thus, claim 18 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Nakao, Inoue, and Kumagai.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26, 28, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,695,794. Although the claims at issue are not identical, they are not patentably distinct from each although they differ in scope, the ’794 claims meet every limitation of the instant claims.
Claims 14-17 and 19-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,343,186. Although the claims at issue are not identical, they are not patentably distinct from each other because although they differ in scope, the ’186 claims meet every limitation of the instant claims.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,814,349. Although the claims at issue are not identical, they are not patentably distinct from each other because although they differ in scope, the ’349 claims meet every limitation of the instant claims.
Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would have had no reason to have mixed and matched the teachings of Nakao’s embodiment’s 1 and 4 together with Inoue’s vaporization vessel temperature of 250°C. This is not found persuasive because one would not need to mix and match embodiment 1 and 4 to meet the claimed invention. Looking solely at embodiment 1, Nakao teaches an apparatus for organic film deposition (Fig. 1) comprising vaporizing an organic reactant (PMDA) while the vessel walls are held at or above the vaporization temperature of the monomer [0030] (e.g. 260°C [0035]) and the substrates are held at a lower temperature, such as 200°C [0035]. The substrate temperature of 200°C in embodiment 1 of Nakao is temperature B as defined in Claim 1. Inoue discloses that a vessel configured for .
Regarding Claim 14, Applicant’s arguments are similar to those discussed regarding claim 1 above. In addition, Applicant argues that the only teachings in the cited references related to substrate temperature being below vaporization temperature are specifically tied to a substrate at room temperature which is significantly below the claimed temperature. This is not found persuasive because claim 14 as written defines the substrate temperature as temperature B and temperature A is defined as the temperature of the vaporizer. Thus, the substrate temperature is lower than the temperature of the vaporizer NOT the vaporization temperature. Nakao discloses a substrate temperature of 200°C wherein PMDA is the organic reactant [0035] and Inoue discloses that a typical vaporizer temperature for PMDA is 250°C [0027]. Thus, the combination of Nakao and Inoue meet the limitations as defined by claim 14. 
Applicant argues that nothing in Nakao generally provides a reason to select higher vaporization temperatures than the substrate temperatures in any embodiments other than embodiment 4, particularly for ALD, or a reason to select specific substrate temperatures recited in claim 14 from which claim 16 depends. This is not found persuasive because the teachings of Nakao is not limited to “room temperature” in Embodiment 4, which discloses an ALD process (Fig. 5-6), but the substrate temperature being at room temperature is merely exemplary. Disclosed examples and a low temperature at which the material monomer is not vaporized [0063] or that the substrates are held at a temperature less than the vaporization temperature [0067], wherein the vaporization temperature of PMDA is 203°C [0070]. Thus, Nakao also teaches a broader substrate temperature range of “less than the vaporization temperature of the monomer material” in embodiment 4 which overlaps the claimed range for temperature B in claim 14 from which claim 16 depends.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715